Citation Nr: 0731740	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for low back pain. 

2. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for migraine headaches.

3. Entitlement to service connection for chronic fatigue and 
sleep disturbance due to undiagnosed illness. 

4. Entitlement to service connection for muscle spasms, 
cramps, and aches due to undiagnosed illness. 

5. Entitlement to service connection for hypogonadism due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to December 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2001 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In the April 2001 decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for low back pain. In October 2001 the RO increased 
the veteran's 10 percent disability rating for low back pain 
to 20 percent, effective October 5, 2000. 

In the August 2003 rating decision, the RO denied service 
connection for chronic fatigue and sleep disturbance; muscle 
spasms, cramps, and aches; and hypogonadism, all claimed as 
due to an undiagnosed illness. In addition, the RO determined 
that the veteran failed to submit new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for migraine headaches. 

The issue of an increased disability rating for low back pain 
is addressed in the remand portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied entitlement 
to service connection for migraine headaches.  The veteran 
was notified of that decision; however, he did not submit a 
notice of disagreement or perfect an appeal. 


2.  The evidence submitted subsequent to the August 2000 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for migraine 
headaches, nor does it raise a reasonable possibility of 
substantiating the claim.

3.  The veteran did not have active service in the Southwest 
Theater of Operations during the Persian Gulf War.

4. There are no objective indications of a chronic disability 
associated with complaints of chronic fatigue or sleep 
disturbance. 

5. There are no objective indications of a chronic 
disability, independent of degenerative changes of the 
lumbosacral spine, associated with complaints of muscle 
spasms, cramps, or aches. 

6. There are no objective indications of a chronic disability 
associated with complaints of hypogonadism.


CONCLUSIONS OF LAW

1.  The August 2000 decision, in which the Board denied 
entitlement to service connection for migraine headaches, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
August 2000 decision; therefore, the claim for service 
connection for migraine headaches is not reopened. 
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000); 38 C.F.R. §§ 3.102, 3.159, 3.203 (2007). 

3. An undiagnosed illness characterized by chronic fatigue or 
sleep disturbance was not incurred in or aggravated by 
service, nor may service incurrence of such an undiagnosed 
illness be presumed. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).
4. An undiagnosed illness characterized by muscle spasms, 
cramps, and aches was not incurred in or aggravated by 
service, nor may service incurrence of such an undiagnosed 
illness be presumed. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5. An undiagnosed illness characterized by hypogonadism was 
not incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed. 38 
U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Claim to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current migraine headache 
disability first manifested in service. An August 2000 
decision of the Board concluded the veteran failed to provide 
competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between his 
migraine headaches and service. 

In August 2003, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection, 
since there remained no evidence of more than the current 
disability, with no medical nexus between the veteran's 
service and the claimed condition.  It is from this rating 
decision that the current appeal arose.  

The evidence submitted to reopen the claim includes VA 
medical records reflecting treatment for migraine headaches 
and the veteran's lay statements attesting to the service 
incurrence of his migraine headache disability.  

With regard to the evidence submitted subsequent to the 
August 2000 Board decision, the VA medical records reflecting 
current treatment for migraines are new, as this evidence was 
not previously submitted to agency decision makers.  However, 
medical evidence describing the current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the new medical 
records do not serve to reopen his claim. 

Similarly, the veteran has submitted lay statements not 
previously of record that attest to the service incurrence of 
his migraine headaches.  Lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Further, the veteran's contentions 
concerning the origins of the disability merely duplicate the 
evidence of record at the time of the previous denial.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of migraine 
headaches, which he contends first manifested in service. He 
has not, however, submitted evidence of a competent medical 
opinion which relates his current migraine headache 
disability to service. Therefore, while the evidence 
submitted since the August 2000 decision is new, it is not 
material to the issue of service connection.  As such, this 
evidence does not serve to reopen the veteran's claim of 
entitlement to service connection for migraine headaches. 

The evidence submitted does not relate to an unestablished 
fact, and therefore, does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2006).  
New and material evidence having not been submitted, the 
application to reopen the claim is denied.

Service Connection

The veteran seeks service connection for chronic fatigue and 
sleep disorder; muscle spasms, aches, and cramps; and 
hypogonadism due to an undiagnosed illness. The veteran 
attributes his aforementioned disabilities to his Persian 
Gulf War service. 

As an initial matter, a Persian Gulf veteran is defined as a 
veteran who served on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(d)(1). 
The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d)(2). The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations. See 
60 Fed. Reg. 6660 (Feb. 3, 1995). 
 
A review of the veteran's DD 214 indicates he did not have 
foreign service. Further, the veteran was not awarded the 
Southwest Asia Service Medal or any other military honors 
indicative of Persian Gulf War service. Since the veteran's 
active service did not include a tour of duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, he is not a "Persian Gulf veteran" for purposes of 
entitlement to compensation benefits pursuant to 38 C.F.R. § 
3.317. Thus, the veteran is not entitled to presumptive 
service connection for an undiagnosed illness due to Persian 
Gulf service. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee v. Principi, 4 Vet. App. 78 (1993). Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for chronic fatigue and sleep disorder; 
muscle spasms, aches, and cramps; and hypogonadism under the 
regular criteria for service connection.

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Chronic fatigue and sleep disturbance
The first question for consideration in evaluating a service 
connection claim is whether the medical evidence demonstrates 
a current disability. With regard to the veteran's claim for 
service connection for chronic fatigue and sleep disturbance, 
a review of his post-service medical records reflects no 
complaints of or treatment for a chronic condition 
characterized by fatigue or disturbed sleep. February 2007 VA 
medical records indicate the veteran underwent a review of 
symptoms, at which time he denied sleep disturbances. As 
there is no medical evidence reflecting a current diagnosis 
of chronic disability characterized by chronic fatigue or a 
sleep disorder, the veteran's service connection claim must 
fail. In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Muscle spasms, cramps, and aches
The veteran seeks service connection for a chronic disability 
characterized by complaints of muscle spasms, cramps, and 
aches. However, he does not indicate which areas of the body 
this condition affects. The evidence of record reflects 
complaints of and treatment for muscle spasms and pain of the 
lumbar spine, however, service connection for low back pain 
has already been established. A June 2004 medical opinion 
statement reflects treatment for a permanent injury to the 
cervical spine due to an October 2002 automobile injury. The 
medical evidence does not reflect treatment for or a 
diagnosis of disability characterized by chronic complaints 
of muscle spasms, cramps, and aches affecting any other area 
of the body. As there is no medical evidence of a chronic 
disability, independent of the veteran's service-connected 
low back disability and post-service cervical spine injury, 
associated with complaints of muscle spasms, cramps, or 
aches; the veteran's service connection claim must fail.  In 
the absence of proof of a present disability there can be no 
valid claim.  See Brammer, supra.

Hypogonadism
With regard to the veteran's claim for service connection for 
hypogonadism, a review of his post-service medical records 
reflects no complaints of or treatment for a chronic 
condition characterized by complaints of hypogonadism. The 
veteran's surgical history was reviewed in March 2003. The 
veteran reported his left testicle was removed for inadequate 
descent when he was fourteen years old. The veteran's 
September 1987 enlistment examination notes a history of 
right orchidectomy and absent right testicle. Although a 
genitourinary condition was noted at enlistment into service, 
there is no medical evidence reflecting a current diagnosis 
of a chronic disability characterized by complaints of 
hypogonadism. In the absence of proof of a present disability 
there can be no valid claim.  See Brammer, supra. 

In the present case, there is no competent medical evidence 
reflecting a current diagnosis of chronic fatigue and sleep 
disorder; muscle spasms, aches, and cramps; or hypogonadism.  
Consequently, the veteran's service connection claim must 
fail.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection for an 
undiagnosed illness in June 2002 and entitlement to service 
connection on a direct basis in correspondence dated June 
2003 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records and his private and VA medical 
records. The evidence is not sufficient to require an 
examination under 38 C.F.R. § 3.159(c)(4)(i).  There is no 
post-service evidence of treatment for chronic fatigue and 
sleep disorder; muscle spasms, aches, and cramps; and 
hypogonadism. The Board concludes that all relevant data has 
been obtained for determining the merits of this claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating this claim.  


ORDER

1. New and material evidence not having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for migraine headaches is 
denied. 

2. Entitlement to service connection for chronic fatigue and 
sleep disturbance due to undiagnosed illness is denied. 

3. Entitlement to service connection for muscle spasms, 
cramps, and aches due to undiagnosed illness is denied. 

4. Entitlement to service connection for hypogonadism due to 
undiagnosed illness is denied.





REMAND

The veteran contends his service-connected low back 
disability is more severe than the currently assigned 
disability rating reflects. The RO instructed that the VA 
examiner refer to the veteran's October 26, 2002 automobile 
accident report and subsequent medical records to determine 
what effect, if any, the accident had on the veteran's 
service-connected back condition. The examiner was instructed 
to comment, if possible, as to how the degree of severity of 
the veteran's back condition was made worse by the accident. 
In addition, the RO requested that the examiner state each 
diagnosis as well as an opinion regarding whether the 
diagnosis is the result of the October 2002 automobile 
accident or whether it is part and parcel of the service-
connected back condition.  The veteran underwent a VA spine 
examination in May 2006. 

The examiner's opinion is not responsive to the questions 
posed by the RO. The examiner concluded "It appears to me 
that there was nothing to aggravate in the lower back with 
these two subsequent events as his back, by history, was 
doing quite well and asymptomatic when they occurred." The 
examiner did not offer a rationale for this opinion. The 
examination report appears to reflect an inadequate 
understanding of the veteran's medical history. In this 
regard, it is clear the veteran sought frequent treatment for 
low back pain prior to the October 2002 automobile accident. 
The veteran reported a history of bulge at L4 and L5 in 
February 2001, and degenerative disc disease of the lumbar 
spine was diagnosed in March 2001. 

If a report of examination does not include sufficient data 
or adequate responses to the specific opinions requested; it 
is incumbent upon the rating board to return the report as 
inadequate for rating purposes. See 38 C.F.R. § 4.2. 
Therefore, the Board finds that the most recent VA 
examination is inadequate for rating purposes. A new 
examination is required in order to accurately assess the 
severity of the veteran's disability.



1.  The veteran should be afforded a VA 
spine examination to identify the severity 
of any and all symptoms of his lumbar spine 
disability, to include orthopedic and 
neurological manifestations of disability.  
The claims file must be available to the 
examiner(s) for review prior to the 
examination.  The examiner should review 
the October 26, 2002 automobile accident 
report, as well as statements from the 
veteran's private physician dated December 
16, 2003 and June 24, 2004. After this 
information has been reviewed, the veteran 
should be examined.

Then, the examiner(s) should describe any 
and all manifestations of the lumbar spine 
disability. The examiner should state to 
what extent, if any, each diagnosis was the 
result of the October 26, 2002 automobile 
accident. The examiner should comment, if 
possible, as to how the degree of severity 
of the veteran's back condition was made 
worse by the accident. If a given diagnosis 
cannot be related to the October 26, 2002 
automobile accident, the examiner should 
state whether the diagnosis is part and 
parcel of the service-connected low back 
disability. 

The veteran's range of motion of the lumbar 
spine should be stated in degrees, for each 
plane of normal movement.  The examiner(s) 
should describe any functional impairment 
or limitation of motion due to less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination, and 
pain on movement. The examiner(s) should 
specifically state whether there is any 
neurological manifestation of the lumbar 
spine disability, as well as describe all 
orthopedic impairments.  If there is any 
other objective manifestation of the 
service-connected injury, the examiner(s) 
should so state.

The examiner(s) should specifically state 
whether there is evidence of listing of the 
whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss 
of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion. 

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  This re-
adjudication should include consideration 
of the neurological aspects of the service-
connected disability.  If any benefit 
sought remains denied, the claimant should 
be provided a supplemental statement of the 
case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


